— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective November 13, 1974, because she voluntarily left her employment without good cause. The record as a whole discloses that over a period of three and one-half years claimant was dissatisfied with and complained of several of the conditions under which she was working. Basically, these conditions concerned matters affected by budget considerations and within the province of management. There is substantial evidence to support the board’s finding that claimant left her employment for reasons that were personal and noncompelling. Accordingly, the determination may not be disturbed (Matter of Famulare [Catherwood], 34 AD2d 705). Claimant’s contentions that she was denied due process and deprived of her civil rights are not sustained by the record. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.